IN THE SUPREME COURT OF NORTH CAROLINA

                                              2022-NCSC-52
                                               No. 132PA21

                                 Filed 6 May 2022
     IN THE MATTER OF: J.N. & L.N.


           On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

     of the Court of Appeals, 276 N.C. App. 275, 2021-NCCOA-76, vacating and remanding

     an order entered on 8 January 2020 by Judge Lisa V. Menefee in District Court,

     Forsyth County. Heard in the Supreme Court on 22 March 2022.


           Theresa A. Boucher for petitioner-appellee Forsyth County Department of Social
           Services.

           Rosenwood, Rose & Litwak, PLLC, by Nancy S. Litwak, for appellee Guardian
           ad Litem.

           Troy Shelton and R. Daniel Gibson for appellees juveniles’ guardians.

           Benjamin J. Kull for respondent-appellant father.


           BERGER, Justice.

¶1         Respondent-father petitioned the Court for discretionary review of a Court of

     Appeals decision vacating the trial court’s permanency planning order and

     remanding the case for additional findings.1 We affirm.

                                         I.    Background

¶2         On April 10, 2018, the Forsyth County Department of Social Services (DSS)



           1   The mother of the juveniles is deceased.
                                           IN RE J.N. & L.N.

                                              2022-NCSC-52

                                           Opinion of the Court



     filed juvenile petitions alleging that J.N. (Jimmy) was an abused and neglected

     juvenile and L.N. (Lola) was a neglected juvenile.2 The trial court granted nonsecure

     custody to DSS on the same day. On May 8, 2019, the trial court adjudicated Jimmy

     to be an abused and neglected juvenile and Lola to be a neglected juvenile.

¶3         The trial court held a permanency planning hearing on September 9, 2019. At

     the hearing, DSS sought to change the primary plan from reunification to

     guardianship with an approved caregiver. Respondent’s sole argument to the trial

     court was that reunification should remain the primary plan. Respondent did not

     argue or otherwise contend that the evidence failed to demonstrate he was an unfit

     parent or that his constitutionally-protected right to parent his children had been

     violated. As a result of the evidence presented at the hearing, the trial court granted

     guardianship of the children to the maternal grandparents. Respondent appealed.

¶4         In the Court of Appeals, respondent argued that the trial court erred in

     granting guardianship to the maternal grandparents without first finding that he

     was an unfit parent or he had acted inconsistently with his constitutional right to

     parent. In addition, respondent asserted that the trial court erred by failing to make

     required findings under N.C.G.S. § 7B-906.1(n) in the permanency planning order

     before ceasing further permanency planning review hearings.

¶5         On March 16, 2021, the Court of Appeals vacated the trial court’s permanency


           2   Pseudonyms are used to protect the identity of the juveniles and for ease of reading.
                                       IN RE J.N. & L.N.

                                            2022-NCSC-52

                                       Opinion of the Court



     planning order and remanded the case to the trial court for additional findings. In re

     J.N. & L.N., 276 N.C. App. 275, 2021-NCCOA-76, ¶ 15. The Court of Appeals agreed

     with respondent that the trial court erred by failing to make necessary findings under

     N.C.G.S. § 7B-906.1(n). Id. ¶ 10. However, the Court of Appeals concluded that

     respondent had waived his argument that the trial court erred by granting

     guardianship without first concluding that respondent was an unfit parent or had

     acted inconsistently with his constitutional right to parent. Id. ¶ 9. Respondent

     petitioned this Court for discretionary review, arguing that the Court of Appeals

     erred by holding that respondent failed to preserve his constitutional argument.

                                      II.     Analysis

¶6         Respondent contends that his constitutional argument is automatically

     preserved under N.C. R. App. P. 10(a)(1) by our holding in Petersen v. Rogers, 337

     N.C. 397, 445 S.E.2d 901 (1994). There, this Court stated that “the law presumes

     parents will perform their obligations to their children, [and] presumes their prior

     right to custody.” Id. at 403, 445 S.E.2d at 904 (quoting In re Hughes, 254 N.C. 434,

     436–37, 119 S.E.2d 189, 191 (1961)). “[A]bsent a finding that parents (i) are unfit or

     (ii) have neglected the welfare of their children, the constitutionally-protected

     paramount right of parents to custody, care, and control of their children must

     prevail.” Id. at 403–04, 445 S.E.2d at 905.

¶7         But the existence of a constitutional protection does not obviate the
                                        IN RE J.N. & L.N.

                                          2022-NCSC-52

                                        Opinion of the Court



     requirement that arguments rooted in the Constitution be preserved for appellate

     review. Our appellate courts have consistently found that unpreserved constitutional

     arguments are waived on appeal. See State v. Lloyd, 354 N.C. 76, 86–87, 552 S.E.2d

     596, 607 (2001) (“Constitutional issues not raised and passed upon at trial will not be

     considered for the first time on appeal.”); State v. Fernandez, 346 N.C. 1, 18, 484

     S.E.2d 350, 361 (1997) (holding that defendant waived confrontation and due process

     arguments by not first raising the issues in the trial court); Dep’t of Transp. v.

     Haywood Oil Co., 195 N.C. App. 668, 677–78, 673 S.E.2d 712, 718 (2009) (holding

     that arguments pertaining to Fourteenth Amendment to the United States

     Constitution and law of the land clause of the North Carolina Constitution, although

     constitutional issues, were not raised before the trial court and therefore not properly

     preserved for appeal); State v. Wiley, 355 N.C. 592, 615, 565 S.E.2d 22, 39 (2002) (“It

     is well settled that an error, even one of constitutional magnitude, that [is not

     brought] to the trial court’s attention is waived and will not be considered on

     appeal.”).

¶8         Nothing in Petersen serves to negate our rules on the preservation of

     constitutional issues. Thus, a parent’s argument concerning his or her paramount

     interest to the custody of his or her child, although afforded constitutional protection,

     may be waived on review if the issue is not first raised in the trial court.

¶9         Here, respondent failed to assert his constitutional argument in the trial court.
                                          IN RE J.N. & L.N.

                                              2022-NCSC-52

                                          Opinion of the Court



       Respondent was on notice that DSS and the guardian ad litem were recommending

       that the trial court change the primary permanent plan in this case from reunification

       to guardianship. Prior to the hearing, DSS filed a court report in which it stated that

       reunification was not possible due to the minimal progress respondent had made and

       because respondent was unable to provide for the safety and well-being of Jimmy and

       Lola. DSS, therefore, recommended that guardianship be granted to the maternal

       grandparents. Further, the guardian ad litem also filed a court report recommending

       that guardianship be granted to the maternal grandparents.           Moreover, during

       closing arguments at the hearing, the guardian ad litem attorney specifically stated,

       “Your Honor, at this point, we feel and would respectfully request that you allow

       guardianship to be given to [the maternal grandparents].”

¶ 10         In turn, respondent’s argument focused on the reasons reunification would be

       a more appropriate plan. Despite having the opportunity to argue or otherwise assert

       that awarding guardianship to the maternal grandparents would be inappropriate on

       constitutional grounds, respondent failed to do so. Therefore, respondent waived the

       argument for appellate review.

                                       III.    Conclusion

¶ 11         The Court of Appeals did not err in concluding that respondent waived his

       constitutional argument by not first raising the issue before the trial court.

             AFFIRMED.
             Justice EARLS concurring.


¶ 12         I concur with the majority that in the context of an abuse and neglect

       proceeding in juvenile court, the potential issue that a trial court’s order may infringe

       upon a parent’s constitutional right under the substantive Due Process Clause of the

       Fourteenth Amendment to the custody, care, and control of their child is subject to

       the general rule that the issue must first be raised by the parent in the trial court.

       See, e.g., State v. Creason, 313 N.C. 122, 127 (1985) (explaining that the Court is not

       required to rule on a constitutional issue that was not raised and determined in the

       trial court). At the same time, nothing in the Court’s decision today in any way

       compromises or negates the principles established in Petersen v. Rogers, 337 N.C. 397,

       403–04 (1994), Price v. Howard, 346 N.C. 68, 79 (1997), Adams v. Tessener, 354 N.C.

       57, 62 (2001), and Owenby v. Young, 357 N.C. 142, 148 (2003), that (1) a parent has

       a “constitutionally protected paramount interest in the companionship, custody, care,

       and control of his or her child,” Price, 346 N.C. at 79; (2) before awarding custody of

       a parent’s child to a nonparent, the trial court must first determine, based on clear

       and convincing evidence, that the natural parent has forfeited their constitutionally-

       protected status, Owenby, 357 N.C. at 148; and (3) a parent forfeits this paramount

       interest by either being unfit to have custody or when the parent’s behavior “viewed

       cumulatively” has been inconsistent with the parent’s constitutionally-protected

       parental status, id. Limited to the narrow facts of this case, we hold today that while

       a parent’s rights are protected by “a constitutionally based presumption,” Routten v.
                                            IN RE J.N. & L.N.

                                              2022-NCSC-52

                                            Earls, J., concurring



       Routten, 374 N.C. 571, 576 (quoting Routten v. Routten, 262 N.C. App. 436, 459 (2018)

       (Inman, J., concurring in part)), cert. denied, 141 S. Ct. 958 (2020), reh’g denied, 141

       S. Ct. 1456 (2021), when a child is already in the custody of a nonparent by valid court

       order, as in these juvenile court proceedings, a parent on notice that a court may enter

       a permanent order of guardianship must raise the objection that the constitutionally-

       required findings are not present in order to preserve that issue for appeal.1

¶ 13          As recent decisions illustrate, several propositions also follow from this

       conclusion. First, a parent must actually have an opportunity to make the argument

       in the court below. For example, if the procedural posture of the case is such that the

       Department of Social Services (DSS) has noticed a hearing to determine visitation

       and does not present any evidence that the parent is unfit or has acted inconsistently

       with their parental rights, but after the hearing the parent receives an order in which

       the trial court has imposed guardianship, the parent has had no chance to raise the




              1 While state statutory schemes are distinct, most other states that have addressed
       whether a parent waives constitutional arguments in these circumstances by not raising
       them below follow this rule. See, e.g., In re L.M.I., 119 S.W.3d 707, 710–11 (Tex. 2003)
       (holding that in termination of parental rights cases, constitutional due process rights must
       be raised in the trial court in order to be considered on appeal); In re Doe, 454 P.3d 1140,
       1146 (Idaho 2019) (same); In re Zanaya W., 291 Neb. 20, 31, 863 N.W.2d 803, 812 (2015)
       (holding that a trial court cannot be found to have committed error regarding an issue
       never presented to it for disposition). The states that do appear to allow parents to raise
       these issues for the first time on appeal hold that an appellate court has a duty to sua
       sponte consider violations of fundamental constitutional rights. See, e.g., In re S.S., 2004
       OK CIV APP 33, ¶ 7, 90 P.3d 571, 574–75; Monica C. v. Ariz. Dep’t of Econ. Sec., 211 Ariz.
       89, ¶ 23, 118 P.3d 37, 42 (2005); In re B.A., 2014 VT 76, 197 Vt. 169, 101 A.3d 168; In re
       H.Q., 182 Wash. App. 541, 330 P.3d. 195, 200 (2014).
                                          IN RE J.N. & L.N.

                                             2022-NCSC-52

                                          Earls, J., concurring



       constitutional issue before the trial court. See, e.g., In re R.P., 252 N.C. App. 301, 305

       (2017) (holding that although a parent’s right to findings regarding his or her

       constitutionally-protected status is waived if the parent does not raise the issue

       before the trial court, no waiver occurred when the parent was not afforded the

       opportunity to raise an objection at the permanency planning review hearing). In

       such circumstances the parent has not waived their right to findings regarding their

       constitutional status because there was no opportunity to raise an objection at the

       hearing.

¶ 14         Second, there are no “magic words” such as “constitutionally-protected status

       as a parent” that must be uttered by counsel, nor is the parent’s counsel required to

       object to certain evidence or specific findings of fact to preserve the constitutional

       issue. DSS may present evidence that a parent is unfit or otherwise has acted

       inconsistently with their constitutionally-protected status. Unless the parent

       presents no evidence and makes no arguments, the parent has raised the

       constitutional issue by responding to DSS’s arguments. See In re B.R.W., 2021-

       NCCOA-343, ¶ 40, aff’d, No. 310A21 (N.C. May 6, 2022).

¶ 15         Third, when a parent is on notice that the trial court is considering awarding

       guardianship to a nonparent and DSS has not offered evidence that the parent is

       unfit or has acted inconsistently with their constitutionally-protected status, the

       parent still must raise the constitutional issue in the trial court, and failure to do so
                                           IN RE J.N. & L.N.

                                             2022-NCSC-52

                                           Earls, J., concurring



       constitutes a waiver. See, e.g., In re C.P., 258 N.C. App. 241, 246 (2018). The trial

       court must be on notice that the parent is contesting the loss of their constitutional

       rights and their arguments for why the evidence does not overcome that presumption.

       The trial court must then make the factual findings necessary to support its legal

       determination of whether the parent is unfit or has acted inconsistently with his or

       her constitutionally-protected parental status, with the burden of proof remaining

       with the petitioner. See Price, 346 N.C. at 84.

¶ 16         It remains the law in North Carolina that a trial court cannot proceed to

       evaluate the best interests of the child “[u]ntil, and unless, the [petitioner] establishes

       by clear and convincing evidence that a natural parent’s behavior, viewed

       cumulatively, has been inconsistent with his or her protected status.” Owenby, 357

       N.C. at 148. Moreover, the “clear and convincing standard requires evidence that

       should fully convince.” In re I.K., 377 N.C. 417, 2021-NCSC-60, ¶ 19 (quoting

       Scarborough v. Dillard’s, Inc., 363 N.C. 715, 721 (2009)). “This burden is more

       exacting than the preponderance of the evidence standard[.]” Id. (quoting

       Scarborough, 363 N.C. at 721).

¶ 17         Finally, as a matter of issue preservation, it remains true that while “a

       constitutional question which is not raised and passed upon in the trial court will not

       ordinarily be considered on appeal[,]” State v. Benson, 323 N.C. 318, 322 (1988)

       (quoting State v. Hunter, 305 N.C. 106, 112 (1982)), this does not mean that
                                  IN RE J.N. & L.N.

                                     2022-NCSC-52

                                  Earls, J., concurring



constitutional issues may never be raised in the first instance on appeal. As our rules

explicitly recognize, some issues are deemed preserved by rule or law. See N.C. R.

App. P. 10(a); N.C.G.S. § 15A-1446(d) (2021). Moreover, “[t]his Court may exercise its

supervisory power to consider constitutional questions not properly raised in the trial

court, but only in exceptional circumstances.” Anderson v. Assimos, 356 N.C. 415, 416

(2002). Such exceptional circumstances are not present in this case. Therefore, I

concur that the constitutional issues were not properly preserved for appeal.